COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 IN THE MATTER OF A.A.M., A                                   No. 08-12-00185-CV
 JUVENILE.                                     §
                                                                 Appeal from the
                                               §
                                                                65th District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                                  (TC#1200099)
                                               §


                                        OPINION


    Appellant A.A.M., a juvenile, appeals his adjudication of delinquent conduct based on

misdemeanor assault. We affirm.

                                      BACKGROUND

    On March 7, 2012, the El Paso County Attorney’s Office filed a petition based on delinquent

conduct alleging that Appellant committed the offense of assault on December 15, 2011. At the

adjudication hearing, Paula Lerma, a teacher at Paso Del Norte School, which Appellant attended,

testified that she broke up a fight after school on December 15, 2011. According to Lerma, she

was alerted to the fight by a student. Lerma quickly went outside and observed Appellant and

another student punching and kicking the victim. Lerma told the boys to stop it, they complied,
and she escorted Appellant and the other boy to the office of the assistant principal.

         Yvonne Vallejo, an assistant principal at Paso Del Norte, testified that she had Appellant

write a statement while he was in her office on the day of the fight. Vallejo obtained a written

statement from Appellant for discipline purposes. Vallejo stated that she did not tell Appellant

what to write in his statement. Appellant was not promised anything for writing a statement and

he was not threatened in any way. After the State moved to admit Appellant’s written statement

into evidence Appellant’s counsel objected and took Vallejo on voir dire examination.

     On voir dire, Vallejo testified that she had never had a student refuse to write a statement.

She explained that if a student chose not to write a statement, the student would be free to return to

class.   However, Vallejo would still be able to take administrative action based on her

investigation without the student’s written statement. Vallejo did not recall Appellant stating that

he did not want to write his statement because she gave him the paper and he wrote a statement.

Vallejo also testified that while Appellant was in her office, Appellant was not scared of her and he

was not denied access to the restroom or water. When Appellant made his statement there was no

police officer or school security officer present in the room. Vallejo was the only person present

at that time. Vallejo also obtained statements from the other two boys involved in the incident.

At the conclusion of Vallejo’s testimony, the State again moved for the admission of Appellant’s

written statement. At that point, Appellant’s attorney stated that he had no objection and the

statement was admitted into evidence.

         Appellant testified at the adjudication hearing and admitted that he threw the victim to the

ground and hit the victim. Appellant denied that he kicked the victim. In regard to his written

statement, Appellant testified that he did not want to write the statement, but stated that he felt


                                                  2
pressured to do so. According to Appellant, when he stopped writing, Vallejo told him to keep

writing what he had done. Appellant stated that Vallejo never told him that he could not leave

Vallejo’s office until he finished his statement. Vallejo did not threaten him and no police or

school security officers were present in the room when he wrote the statement.

       After the adjudication hearing, the juvenile court referee found that Appellant had engaged

in delinquent conduct and the referee set the case for a disposition hearing. Following the

disposition hearing, Appellant was placed on probation until his eighteenth birthday. This appeal

followed.

                                          DISCUSSION

     In a sole issue on appeal, Appellant asserts that the juvenile court referee erred in admitting

Appellant’s written statement in violation of section 51.095 of the Texas Family Code. See TEX.

FAM. CODE ANN. § 51.095 (West 2008). The State responds that Appellant failed to preserve

error for review.

                                      Preservation of Error

     To preserve a complaint for appellate review, the record must show that the complaint was

made to the trial court by a timely request, objection, or motion that stated the grounds for the

ruling that the complaining party sought from the trial court with sufficient specificity to make

the court aware of the complaint, unless the specific grounds were apparent from the context.

TEX. R. APP. P. 33.1; In re E.M.R., 55 S.W.3d 712, 716 (Tex. App. – Corpus Christi 2001, no pet.).

Additionally, to preserve error for review a defendant must obtain an adverse ruling on his

objection. Ramirez v. State, 815 S.W.2d 636, 643 (Tex. Crim. App. 1991).

       In this case, Appellant did not make a specific objection. Rather, when the State moved to


                                                 3
admit Appellant’s written statement, Appellant made a general objection and then requested to

take Vallejo on voir dire. At the conclusion of Vallejo’s voir dire examination, Appellant did not

request a ruling on his prior objection and that the State moved again to admit the written statement

as evidence. When the juvenile court referee inquired if there were any other objections,

Appellant said, “[n]o objection.” The record reflects that Appellant never objected or moved to

suppress the written statement based on section 51.095 of the Texas Family Code. See TEX. FAM.

CODE ANN. § 51.095 (West 2008).

       On appeal, Appellant argues that his attorney should have continued to object to the written

statement being introduced into evidence because it was taken in violation of Family Code section

51.095. Appellant further contends that an error normally waived for failure to object may still be

argued on appeal if it was fundamental and so egregious it created such harm that Appellant did

not receive a fair and impartial trial. See Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim.

App. 1985). However, Appellant provides no further argument or evidence that fundamental

error occurred in this case or that he suffered egregious harm. Because Appellant did not

adequately notify the trial court of his specific complaint, we conclude that he failed to preserve

error. See TEX. R. APP. P. 33.1; E.M.R., 55 S.W.3d at 716 (holding the appellant waived

complaint that statement should have been suppressed because it was taken in violation of section

52.02(b) of the Texas Family Code because appellant failed to adequately notify trial court of his

specific complaint). Similarly, because Appellant failed to obtain an adverse ruling on his

general objection, Appellant has also waived error. Ramirez, 815 S.W.2d at 643 (error is waived

if it is not clear from the record that the trial court made an adverse ruling on the defendant’s

objection).

       Furthermore, we note that other witness testimony including Appellant’s at the hearing

                                                 4
corroborated the facts set forth in Appellant’s written statement. Both the victim and Lerma

testified without objection that Appellant punched and kicked the victim. Similarly, Vallejo

testified that Appellant admitted to grabbing the victim and that Appellant had explained that when

the victim fell on the floor, Appellant kicked and punched the victim. While Appellant denied

kicking the victim, he testified that he threw the victim to the ground and intentionally made a fist

and hit the victim on the arm. Appellant explained that he had intended to scare the victim

because the victim had pushed him in class. Therefore, even if the juvenile court referee erred in

admitting Appellant’s written statement, any error was rendered harmless as the same evidence

was provided elsewhere during the adjudication hearing without objection. See Valle v. State,

109 S.W.3d 500, 509 (Tex. Crim. App. 2003) (an error in the admission of evidence is cured when

the same evidence comes in elsewhere without objection); Leday v. State, 983 S.W.2d 713, 718

(Tex. Crim. App. 1998) (it is well settled that a trial court does not reversibly err by admitting

evidence over objection where the same evidence is admitted elsewhere during trial without

objection). Issue One is overruled.

                                         CONCLUSION

       The trial court’s ruling is affirmed.



                                               GUADALUPE RIVERA, Justice
October 30, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                 5